Case
 Case1:18-cr-00319-LTS
      1:18-cr-00319-LTS Document
                         Document305-1
                                  307 Filed
                                       Filed10/23/20
                                             10/21/20 Page
                                                       Page11ofof22
Case
 Case1:18-cr-00319-LTS
      1:18-cr-00319-LTS Document
                         Document305-1
                                  307 Filed
                                       Filed10/23/20
                                             10/21/20 Page
                                                       Page22ofof22




       /s/ Laura Taylor Swain, USDJ

            10/23/2020
